 1    Bryan W. Goodman (#02055)
      GOODMAN & GOODMAN, PLC
 2    7473 E. Tanque Verde Rd.,
      Tucson, Arizona 85715
 3    Telephone: 520-886-5631
      Court Documents: bwg@goodmanadvisor.com
 4    Attorneys for Debtor
 5
      In re:                                          Chapter 11 Proceeding
 6

 7    Glen Halvorson, MD PLLC,                        Case No.: 2:18-bk-13508-BKM
 8                                                    DEBTOR'S EMERGENCY
                                                      MOTION FOR ORDER
 9                              Debtor.               AUTHORIZING DEBTOR TO
                                                      MAINTAIN EXISTING BANK
10                                                    ACCOUNTS
11
               Glen Halvorson, MD PLLC, the Debtor and Debtor-in-Possession in the above-
12
      captioned Chapter 11 case (“Debtor”), hereby submits this motion (the “Motion”), seeking
13
      entry of an order, pursuant to sections 105(a) and 363 of title 11 of the United States Code,
14

15    §§ 101-1532 (the “Bankruptcy Code”): authorizing the Debtor to maintain its existing bank

16    accounts to allow the Debtor to continue to receive direct deposit Medicare and Medicaid

17    payments. In support of this Motion, the Debtor relies on the Declaration of Glen Halvorson,

18    MD in Support of First Day Motions (the “Declaration”). In further support of this Motion,

19    the Debtor respectfully submits as follows:

20                                            Background

21             1.    On November 2, 2018 (the “Petition Date”), the Debtor commenced its case
22    (the “Chapter 11 Case”) under chapter 11 of the Bankruptcy Code. The Debtor continued
23    to operate its businesses and manage its property as debtor in possession pursuant to
24    sections 1107(a) and 1108 of the Bankruptcy Code. As of the date hereof, no trustee,
25    examiner, or official committee of unsecured creditors has been appointed in the Debtor's
26    Chapter 11 Case.
27             2.   The Debtor provides diagnostic testing and analysis to patients of referring
28    treating physicians. Specifically, the Debtor provides electromyography (EMG) diagnostic


     Case 2:18-bk-13508-BKM     Doc 11 Filed 11/13/18 Entered 11/13/18 11:46:51          Desc
                                 Main Document    Page 1 of 7
      procedures to assess the health of muscles and the nerves that control them. An EMG is
 1
      often done in combination with a Nerve Conduction Study (NCS). Together the EMG and
 2

 3    NCS tests analyze the electrical activity in nerves and help diagnose symptoms of:

 4    numbness, tingling, pain, weakness, or cramping.

 5          3.     The Debtor maintains and utilize a total of two (2) bank accounts (collectively,

 6    the “Bank Accounts”), which are maintained at or through Wells Fargo, N.A. and OneAZ

 7    Credit Union ("Credit Union").     Wells Fargo is on the United States Trustee’s list of

 8    “approved depositories” for bankruptcy estate funds (the “Authorized Depository List”).

 9    Though Credit Union is a member of the FDIC, Credit Union is not included on the

10    Authorized Depository List. However, the Debtor submits that, as set forth in greater detail

11    below, good cause exists to allow the Debtor to continue its banking relationship with

12    Credit Union.

13          4.     Upon information and belief, immediately after the Petition Date, Credit

14    Union and Wells Fargo (collectively, the “Banks”) will not authorize the Debtor to continue

15    the use of the Bank Accounts until the Court issues an order authorizing the Banks to allow

16    the Debtor to continue to use the Bank Accounts.

17          5.     As the Debtor accepts Medicare        and   Medicaid    payments,    the   Bank

18    Accounts are subject to certain restrictions. Specifically, anti-assignment rules require

19    Medicare and Medicaid payments to be made only to a bank account that is under the sole

20    control of the provider, and any governmental payments must be made into a lockbox

21    account. Medicare and Medicaid payments are currently being deposited directly into the

22    Bank Accounts.

23          5.     The Office of the United States Trustee for this region (the “U.S. Trustee”) has

24    established certain Operating Guidelines for Chapter 11 Cases (the “Guidelines”) relating to

25    the banking and cash management practices of debtors in possession. The Guidelines
26    require chapter 11 debtors to, among other things: (i) close all existing bank accounts and
27    open new debtor in possession bank accounts; (ii) label the face of all checks obtained for
28    the new accounts with the phrase “debtor in possession,” the bankruptcy case number, and


     Case 2:18-bk-13508-BKM                     2
                                Doc 11 Filed 11/13/18  Entered 11/13/18 11:46:51         Desc
                                 Main Document    Page 2 of 7
      the type of account; and (iii) deposit any funds held by the bankruptcy estate in an insured
 1
      or collateralized account with a financial institution that the U.S. Trustee has designated as
 2

 3    an “authorized depository.”

 4                                         Relief Requested

 5          Through this Motion, the Debtor respectfully requests, among other things, a waiver
 6    of certain of the Guidelines that otherwise would require the Debtor to close all prepetition
 7    bank accounts. Specifically, pursuant to sections 105, 363, and 503 of the Bankruptcy Code,
 8    the Debtor request that this Court enter an order authorizing the Debtor to continue the
 9    maintenance and use of its prepetition Bank Accounts, and granting it such other and
10    further relief to which it may be justly entitled. Debtor is able to open new debtor in
11    possession bank accounts to act as operating accounts for the Debtor, into which funds
12    from the Bank Accounts will be transferred. However, without the requested relief, the
13    Debtor submits that it would be unable to conduct its financial operations effectively and
14    efficiently, which would cause significant harm to the Debtor and its estate.
15          The Debtor believes that the continuation of the Bank Accounts is essential to enable
16    a smooth transition into chapter 11. As set forth above, the Guidelines mandate the closure
17
      of the Debtor's prepetition bank accounts. Requiring the Debtor to close its existing Bank
18
      Accounts and open new accounts would impose a significant and unnecessary
19
      administrative burden upon the Debtor.        Specifically,   because   the   Debtor    accepts
20
      Medicare and Medicaid payments, the Bank Accounts are subject to certain restrictions.
21
      These restrictions include anti-assignment rules requiring Medicare and                Medicaid
22
      payments to be made only to a bank account that is under the sole control of the Debtor,
23
      and any governmental payments must be made into these lockbox accounts. If
24
      Medicare or Medicaid receivables were assigned to another account, such assignment
25
      could violate the anti-assignment rules and result in the termination of the provider
26
      agreement. Further, applying to change the accounts could significantly delay
27
      reimbursement and cash flow for the Debtor.
28


     Case 2:18-bk-13508-BKM                      3
                                 Doc 11 Filed 11/13/18  Entered 11/13/18 11:46:51            Desc
                                  Main Document    Page 3 of 7
            WHEREFORE, Debtor respectfully requests that the Bankruptcy Court enter its
 1
      Order authorizing the Debtor to maintain its existing bank accounts.   A form of Order is
 2

 3    submitted herewith.

 4
            RESPECTFULLY SUBMITTED this 13th day of November, 2018.
 5

 6
                                              /s/ Bryan W. Goodman
 7                                            Bryan W. Goodman
                                              GOODMAN & GOODMAN, PLC
 8                                            Attorneys for Debtor
 9

10
      E-FILED on November 13, 2018 with the
11    U.S. Bankruptcy Court and copies served
      via ECF notice on all parties that have
12    appeared in the case.
13    COPY mailed the same date via U.S. Mail to:
      Office of the U.S. Trustee
14    230 N. First Avenue, Suite 204
      Phoenix, AZ 85003-1706
15    All parties on Debtors’ Master Mailing Lists
16    COPY e-mailed the same date to:
      Patty Chan, Trial Attorney
17    Office of the U.S. Trustee
      230 North First Avenue, Suite 204
18    Phoenix, AZ 85003
      Patty.Chan@usdoj.gov
19
20

21

22

23

24

25

26
27

28


     Case 2:18-bk-13508-BKM                     4
                                Doc 11 Filed 11/13/18  Entered 11/13/18 11:46:51      Desc
                                 Main Document    Page 4 of 7
 1

 2

 3

 4

 5
                                              Exhibit "A"
 6

 7

 8

 9

10                           THE UNITED STATES BANKRUPTCY COURT
11                                 FOR THE DISTRICT OF ARIZONA
12    In re:                                           Chapter 11 Proceeding
13
      Glen Halvorson, MD PLLC,                         Case No.: 2:18-bk-13508-BKM
14

15                                Debtor.             STIPULATED ORDER GRANTING
                                                      DEBTOR'S MOTION FOR ORDER
16
                                                      AUTHORIZING   DEBTORS   TO
17                                                    MAINTAIN   EXISTING   BANK
                                                      ACCOUNTS
18

19             Upon consideration of the motion (the “Motion”) of the Debtor for entry of an Order,
20    pursuant to sections 105(a) and 503 of the Bankruptcy Code, authorizing it to maintain
21    existing bank accounts; and the Court having determined sufficient cause appearing
22    therefor,
23    IT IS HEREBY ORDERED THAT:
24
               1.    The Motion is GRANTED.
25
               2.    The Debtor's Bank Accounts with Wells Fargo, N.A. and OneAZ Credit Union
26
      (“Prepetition Accounts”) may be kept open by the Debtor with the same account numbers
27
      as existed prior to the Petition Date (i.e., November 2, 2018). On a weekly basis, Debtor will
28


     Case 2:18-bk-13508-BKM                       5
                                  Doc 11 Filed 11/13/18  Entered 11/13/18 11:46:51        Desc
                                   Main Document    Page 5 of 7
      sweep all funds from the Prepetition Accounts into a debtor-in-possession account (“DIP
 1
      Account”) that is open with an authorized depository.
 2

 3          3.     The Debtor cannot pay for any expenses from the Prepetition Accounts.

 4    Instead, all of Debtor’s post-Petition expenses will be paid from the DIP Account, including

 5    payments for any service fees or charges associated with the Bank Accounts.

 6          4.     All information regarding deposits and transfers of funds into or out of the

 7    Bank Accounts shall be timely disclosed in the Debtor’s monthly operating reports.

 8          5.     After the Petition Date, Wells Fargo, N.A. and OneAZ Credit Union

 9    (collectively, the “Banks”), and subject to the terms of this Order, are authorized and

10    directed to continue to maintain, service, and administer the Bank Accounts as they were

11    maintained prepetition, without interruption and in the usual and ordinary course of

12    business.

13

14          DATED AND SIGNED ABOVE

15

16    Signature Line:

17    ILENE J. LASHINSKY
      United States Trustee
18    District of Arizona

19
      ______________________
20    PATTY CHAN
      Trial Attorney
21

22

23

24

25

26
27

28


     Case 2:18-bk-13508-BKM                     6
                                Doc 11 Filed 11/13/18  Entered 11/13/18 11:46:51        Desc
                                 Main Document    Page 6 of 7
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     Case 2:18-bk-13508-BKM                   7
                              Doc 11 Filed 11/13/18  Entered 11/13/18 11:46:51   Desc
                               Main Document    Page 7 of 7
